PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/978,450
Filing Date: 22 Dec 2015
Appellant(s): Duggal et al.



__________________
 Mark F. Niemann, Esq., Reg. No. 61,817
For Appellant





EXAMINER’S ANSWER


This is in response to the appeal brief filed 09/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Final Office Action dated 08/19/2020, from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 35 U.S.C. 112(b).









(2) Response to Arguments

1. 	Arguments regarding 35 U.S.C. 101 rejection

a) 	Appellants argue (at pp. 15-19) that Claim 1 is not directed to an abstract idea, particularly not a method of organizing human activity, because "the Examiner has failed to satisfy the burden of "identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea"" as required by MPEP 2106.04(a). 
Examiner respectfully disagrees. Examiner has clearly identified the specific limitations that recite the abstract idea in Claim 1 ("control which source is used to generate an answer to a question about products or services made available via a service provider, the control increasing a likelihood of generation of an accurate answer to the question; collecting data describing content related to the products or services made available by the service provider and consumed by users; processing the content to generate feature scores based on a frequency and a sentiment of feature areas described in the content consumed by the users; storing associations between user profiles of the users and the feature scores, each of the associations reflecting a level of expertise of a respective user regarding a specific feature area of a plurality of feature areas of a respective product or service  made available via the service provider; receiving text of the question regarding a product or service made available by the service provider; processing the text of the question to identify the product or service that is referenced in the question and to determine a particular feature area of the identified product or service that is referenced in the question; selecting a user profile having a high level of expertise with respect to the particular feature area of the product or service that is referenced in the question; and generating a message containing a request to act as the source to answer the question and communicating the message to the selected user profile"), and explained that Claims 10 and 17 recite a similar abstract idea. Examiner 

b) 	Appellants argue (at pp. 19-21) that the recited features of Claim 1 are not fundamental economic principles or practices, and therefore the claim as a whole is not directed to Certain Methods of Organizing Human Activity at step 2A, Prong One. 
Examiner respectfully disagrees. As noted by Appellants, the language of claim 1 "describes processing data relating to goods and services". Since processing of data relating to goods and services is an essential aspect of conducting business, it is thus a fundamental economic practice. The language of Claim 1 is therefore directed to Certain Methods of Organizing Human Activity.

c) 	Appellants argue (at pp. 21-24) that the instant Claims improve the efficiency of a computing device, and Claim 1 represents  "an improvement in a technological area" by analogy with the improved user interface in Core Wireless. 
Examiner respectfully disagrees. The claims in Core Wireless are directed to an improved user interface, and the fact pattern in Core Wireless is thus not the same or similar to that of the instant Claims. The language of Claim 1 in the instant application has a fact pattern that is closer to that of  FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), in which the increased speed of analyzing audit log data comes solely from the capabilities of a general-purpose computer, and which the Court found to be directed to an abstract idea and thus patent-ineligible under 35 U.S.C. 101.

d) 	Appellants also argue (at pp. 24-29) that the claims integrate the abstract idea into a practical application of the abstract idea at step 2A Prong Two "because the features recited in claim 1 are a practical application of a solution addressing a digitally-rooted challenge, which in this instance involves controlling which source is used to generate an answer to a question about products or services", by analogy with Example #42 of the Subject Matter Eligibility Examples. 
Examiner respectfully disagrees. The Claim language regarding ccontrol of a source used to generate an answer to a question about products or services is not digitally-rooted in computer systems, but is merely an abstract idea which is implemented on a generic computer system in the instant Claims. The Claims as a whole, including the computer elements, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application (MPEP 2106.05(h)); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application (MPEP 2106.05(f)). The Claims are therefore directed to the abstract idea (judicial exception), not to a practical application of the abstract idea. 
Furthermore, "selecting .. a user profile .. having a high level of expertise with respect to the particular feature area of the product or service that is referenced in the question" as recited in the instant Claim 1 is not equivalent to the standardization of data in the patent-eligible claim language of Example #42, because selection of a user profile having a high level of expertise is a subjective assessment, not an objective standard.

e) 	Appellants argue (at pp. 29-32) that the claims integrate the abstract idea into a practical application of the abstract idea at step 2A Prong Two because "the subject matter of claim 1 is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks", by analogy with DDR Holdings. 
Examiner respectfully disagrees. As explained above in section 1d), the Claims merely implement the abstract idea on a generic computer. The abstract idea can be implemented with or without a computer, since it can be carried out using pen and paper, and the Claims are therefore not rooted in computer technology. 

f) 	Appellants further argue (at pp. 32-35) that Claim 1, when viewed as a whole including additional elements individually and in combination, recites features that include an inventive concept and therefore amounts to significantly more than the judicial exception (for example by analogy with Bascom) and is thus patent-eligible at step 2B.
Examiner respectfully disagrees. As explained above in section 1d), the Claims merely implement the abstract idea on a generic computer. The additional elements in Claim 1 simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d)), and are therefore not indicative of an inventive concept at step 2B. The well-understood, routine and conventional nature of the additional elements is evidenced by paragraphs 33 and 95-108 of the Specification  (paragraphs 35 and 104-117 of the published Specification) in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP).
Furthermore, the inventive concept described and claimed in Bascom is the installation of a filtering tool at a specific location (at an ISP server), remote from the end-users, Bascom is thus not the same or similar to that of the instant Claims. 

g) 	Appellants present similar arguments (at pp. 36-39) with regard to independent Claims 10 and 17 for subject matter eligibility under 35 U.S.C. 101 to those above at 1a) through 1f) for Claim 1. 
Since Claims 10 and 17 recite a similar abstract idea to that in Claim 1, Examiner respectfully disagrees with Appellants' arguments under the same rationales as presented above at 1a) through 1f) for Claim 1.













2. 	Arguments regarding 35 U.S.C. 103 rejection

a) 	Appellants argue (at pp. 40-42) that Parveen does not teach "associations between user profiles of the users and the feature scores" as recited in Claim 1.
Examiner respectfully disagrees. Examiner notes that no specific definition of 'user profile' is given in the instant application filed by Appellants. Under Broadest Reasonable Interpretation, it would be obvious to a person of ordinary skill in the art that a review (or user generated comment, UGC) is a representation of a user's views, and therefore of a user profile. Parveen teaches associations between user reviews and feature scores, and thus teaches associations between user profiles of the users and the feature scores at, for example: 
Figure 3, Analyze UGC to find mention of each feature 304, Analyze mentions to determine total polarity 306 (each feature is associated with a UGC, or user profile, and a polarity, or feature score);  
at paragraph 61, "The number of occurrences in review R.sub.1 for feature f.sub.1 is n.sub.ij=3. A sentiment analysis for each of these sentences is performed. The polarity can be recorded as s.sub.1, s.sub.2, and s.sub.3. A sentiment analysis system can assign each of these polarities between -1 and 1, depending on the content of the sentence. The scale used for polarities, however, can range between any two numbers. Thus, in some embodiments, the polarity can be between -1 and 1. In other embodiments, the polarity can be between 0 and 10. In other embodiments, the polarity can be between 0 and 100" (review R1 is a user profile, polarities s1, s2, s3 are feature scores for feature f1 associated with the user profile); and 
at paragraph 62, "With reference to FIG. 4, a table 400 is presented that illustrates an exemplary case with multiple reviews and features. Each of columns 410, 420, and 430 represent different reviews. Each of rows 415, 425, 435, and 445 represents different features of the product being reviewed. The intersection of each row and column represents each feature in each review. At the intersection of each row and column is 
Examiner notes that Appellants do not argue against the teaching of "storing, in a database" by Sterne (at Col. 28, lines 26-29 "Data may be stored in a single storage medium or distributed through multiple storage mediums, and may reside in a single database or multiple databases (or other data storage techniques)" for example).

b) 	Appellants argue (at pp. 42-46) that Sedota does not teach "reflecting a level of expertise of a respective user regarding a specific feature area of a plurality of feature areas of a respective product or service made available via the service provider" as recited in Claim 1.
Examiner respectfully disagrees. A definition of "a level of expertise" is provided by Appellants at paragraph 29 of the Specification (paragraph 30 of the published Specification) in the instant Application, "The feature specific communities include users that are considered "feature experts" that have a high level of expertise regarding a particular product or service feature, such as an owner of a product"; and further at paragraph 30 (paragraph 31 of the published Specification) "A feature score is generated, based on the content consumed or provided by the user, which reflects the level of expertise of the user regarding the particular feature area. For example, a user that .. writes a review about the camera of the smartphone ..". Thus owning a product or writing a review (or user generated comment, UGC) about a product constitutes a level of expertise of a respective user.
Sedota clearly teaches reviews (UGC) incorporating the opinions formed by an owner (someone who purchased a good), reflecting a level of expertise of a respective user regarding .. a respective product or service made available via the service provider, at paragraph 53, "In various embodiments, each of the plurality of UGC items may be associated with the particular person's opinion of a respective particular one of the plurality of goods or services. An opinion of a good or service may reflect a hands-on 
Also, Sedota teaches user reviews (UGC) of features at paragraph 55, "What constitutes a type and category of good or service may be defined as desired, and may be broader (e.g., mobile phones) or narrower (e.g., 4G mobile phones with 12+Megapixel cameras) in various embodiments." - 12+Megapixel cameras are specific feature areas. 
Therefore, Sedota, at paragraph 93, "In various embodiments, module 720 analyzes content of an author's UGC items to determine an expertise level. For example, in one embodiment, module 720 may track the volume of UGC items (i.e., the number of UGC items) authored by a particular person and pertaining to a particular subject, category, etc." in conjunction with paragraphs 53 and 55, teaches reflecting a level of expertise of a respective user (module 720 analyzes content of an author's UGC items to determine an expertise level) regarding a specific feature area of a plurality of feature areas of a respective product or service made available via the service provider (module 720 may track the volume of UGC items (i.e., the number of UGC items) authored by a particular person and pertaining to a particular subject, category, etc) - under Broadest Reasonable Interpretation, category is a specific feature area, UGC items pertaining to a particular subject is a plurality of feature areas of a respective product or service.

c) 	Appellants argue (at pp. 46-49) that the combination of Sterne and  Sedota does not teach "selecting, by the at least one computing device, a user profile from the database having a high level of expertise with respect to the particular feature area of the product or service that is referenced in the question" as recited in Claim 1.
Examiner respectfully disagrees. Sedota clearly teaches: 
selecting (paragraph 105, "Within graphical user interface 800, various selectable elements may be provided to view additional information corresponding to certain ones of the persons having advocacy and/or influence metrics. For instance, Top Advocates , 
by the at least one computing device (Figure 5, WEB SERVER 520, data store 175), 
a user profile from the database (Figure 5, data store 175; paragraph 59, "As shown at 670, an advocacy metric for the particular person may be determined based on the plurality of UGC items authored by the particular person" - the plurality of UGC items authored by the particular person is a user profile) 
having a high level of expertise (paragraph 93, "In various embodiments, module 720 analyzes content of an author's UGC items to determine an expertise level. For example, in one embodiment, module 720 may track the volume of UGC items (i.e., the number of UGC items) authored by a particular person and pertaining to a particular subject, category, etc. (which may be determined by a volume module 722, in the illustrated embodiment). Module 720 may then determine an expertise metric based on volume of UGC. Accordingly, module 720 may assign a higher expertise metric to an author that generates a greater number of UGC items on a particular subject, category, etc., than authors that generate a lower number of UGC items on the subject." - assign a higher expertise metric to an author that generates a greater number of UGC items is a user profile having a high level of expertise).
Further, Sterne clearly teaches: 
with respect to the particular feature area of the product or service ("Col. 6, lines 32-43 "Turning to the content intelligence portion of system 100, a content intelligence system 180 can be provided that quickly analyzes a large amount of user-generated content .. Within this disclosure, "sentiment" may refer to a rating score representing an overall reviewers' assessment of a product as a whole, or of a particular feature of the product.") 
that is referenced in the question (Col. 1, lines 41-46 "When businesses enable customers, or other types of users, to write reviews, ask or answer questions from the community ..").

d) 	Appellants argue (at pp. 49-52) that "modifying Sedota to incorporate the teachings of Sterne and Parveen would result in a change in operating principle for Sedota", which renders the teachings of the combination of these references insufficient for a prima facie case of obviousness, because Sterne and Parveen "describe determining overall review ratings associated with a feature of a product", whereas Sedota "describes the ability to identify users with generalized expertise with respect to a product or group of products", and that therefore "the alleged motivation to combine Sterne and Parveen with Sedota lacks a rational underpinning, and it would not be obvious to combine Sterne, Parveen, and Sedota".
Examiner respectfully disagrees. Sedota clearly talks about individual features of products at paragraph 44 ("For example, word cloud module 530 can analyze reviews to determine the words that have a high frequency in bad reviews of a good or service. This can be used to help identify flaws with a good or service. Conversely, word cloud module 530 can determine the words that have a high frequency in good reviews of a product, enabling identification of features that should be maintained or emphasized."). Furthermore, Sterne, Parveen, and Sedota are all clearly in the same field of endeavor of user reviews of products or services, and it would thus be obvious to one of ordinary skill in the art to combine them, since both general product reviews and more specific feature-related reviews were extant in the art at the time of filing (as evidenced by the cited references).  The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art (In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)), not an express suggestion in any one or all of the references.

e) 	Appellants also argue (at p. 52) that the motivation to combine Sterne, Parveen, and Sedota "is necessarily an exercise of impermissible hindsight gleaned from Appellant's disclosure". 


f) 	With regard to the remaining arguments, particularly at pp. 52-53 amongst others, Appellants are reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        Conferees:
/SUJAY KONERU/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.